FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 18, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-1239
                                                  (D.C. No. 1:15-CR-00468-RBJ-1)
CHRISTOPHER GEORGE WHITE,                                    (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and MATHESON, Circuit Judges.
                  _________________________________

      Christopher George White pleaded guilty to six counts of coercion and

enticement of a minor in violation of 18 U.S.C. § 2422(b). He was sentenced to

360 months in prison. He appeals that sentence even though his plea agreement

included a broad waiver of his appellate rights. The government has moved to

enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315 (10th Cir.

2004) (en banc) (per curiam). Through his counsel, Mr. White concedes that the

waiver bars his appeal. Based on this concession and our independent review of the

record, we grant the government’s motion and dismiss the appeal.


                                            Entered for the Court
                                            Per Curiam
      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.